PER CURIAM:
In this attorney disciplinary matter, respondent and Disciplinary Counsel have entered into an agreement under Rule 21, RLDE, RULE 413, SCACR. In the agreement, respondent admits misconduct and consents to a public reprimand. We accept the agreement.
Respondent’s membership in the South Carolina Bar was suspended for failure to satisfy the minimum, mandatory continuing legal education requirements for the year 1997. Respondent was duly notified of the suspension.
Thereafter, respondent engaged in the practice of law prior to being reinstated as a member in good standing of the South Carolina Bar when he organized a corporation for a client. However, in response to initial inquiries by the Office of Disciplinary Counsel regarding such activity, respondent represented that he had not engaged in the practice of law while under suspension, a representation which was incorrect.
Respondent admits that by his actions, he has committed misconduct under Rule 7(a)(1), (5), and (7), RLDE, by specifically violating Rules 3.3, 8.1(a), 8.4(a), (d), and (e), of the Rules of Professional Conduct, Rule 407, SCACR. In our opinion, respondent’s misconduct warrants a public reprimand. Accordingly, respondent is hereby publicly reprimanded for his misconduct.
PUBLIC REPRIMAND.